Citation Nr: 0936820	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  04-30 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
a herniated nucleus pulposus, for the period from March 25, 
2003, to July 8, 2009.

2.  Entitlement to an evaluation in excess of 20 percent for 
a herniated nucleus pulposus, for the period beginning July 
9, 2009.

3.  Entitlement to an initial evaluation in excess of 10 
percent for lumbosacral radiculopathy, left lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel
INTRODUCTION

The Veteran had active duty service with the United States 
Navy from September 1952 to May 1953, and from May 1953 to 
February 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Newark, New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that, in pertinent part, increased the 
evaluation of herniated nucleus pulposus to 10 percent, from 
March 25, 2003, and granted service connection for 
lumbosacral radiculopathy, lower left extremity, with an 
initial evaluation of 10 percent, effective March 25, 2003.  
Since the time of the original rating decision, the Veteran 
moved, and the appeal is under the jurisdiction of the 
Columbia, South Carolina RO.

This matter was previously before the Board in July 2007, at 
which time the two issues on appeal were remanded for new 
examinations.  The RO complied with the remand order by 
providing the Veteran with an examination in July 2009.

Subsequent to the July 2007 remand, the RO granted the 
Veteran an increased evaluation of 20 percent for his 
herniated nucleus pulposus, effective July 9, 2009.

The Board notes that in July 2004, the Veteran submitted 
claims for service connection for bilateral external ear 
canal exostoses, bilateral benign ear canal growths, and 
bilateral hearing loss with tinnitus.  Although the RO 
provided correspondence to the Veteran informing him of 
evidentiary requirements regarding his claims, the RO never 
adjudicated the Veteran's claims.  Therefore, these claims 
are referred back to the RO for development and adjudication.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  Prior to July 9, 2009, the Veteran's herniated nucleus 
pulposus disability was manifested by pain and limited 
forward flexion of the thoracolumbar spine to 70 degrees.  
The Veteran's combined range of motion of the thoracolumbar 
spine was greater than 120 degrees, and he did not have 
muscle spasm or guarding severe enough to result in abnormal 
gait or abnormal spinal contour.

2.  Since July 9, 2009, the Veteran's herniated nucleus 
pulposus disability is manifested by pain and limited forward 
flexion of the thoracolumbar spine to 50 degrees.  The 
Veteran does not have ankylosis of the thoracolumbar spine.  

3.  The Veteran does not have any paralysis of the left lower 
extremity.


CONCLUSIONS OF LAW

1.  An evaluation of in excess of 10 percent for herniated 
nucleus pulposus, for the period between March 25, 2003, and 
July 8, 2009, is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2008); 
38 C.F.R. § 4.71a, Diagnostic Codes 5285-5295 (2003); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

2.  An evaluation of in excess of 20 percent for herniated 
nucleus pulposus, for the period beginning July 9, 2009, is 
not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Codes 5235-5243 (2008).

3.  An evaluation of in excess of 10 percent for lumbosacral 
radiculopathy, left lower extremity, is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Codes 8520, 
8620, 8720 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

For increased-compensation claims, section 5103(a) requires, 
at a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment.  
Vazquez-Flores v. Shinseki, No. 2008-7150, 2009 WL 2835434 
(Fed. Cir. Sept. 4, 2009).  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon earning capacity.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores v. Peake, 22 Vet. App. 37, 43-44 
(2008).

As to the Veteran's herniated nucleus pulposus, the RO 
initially provided the Veteran with notice in April 2003.  
This notice did not inform the Veteran of what he needed to 
show for an increased evaluation for his disability.  Despite 
this, the Veteran's representative provided correspondence to 
VA in June 2007 demonstrating a clear understanding of what 
was necessary to prove the Veteran's claim.  Therefore, even 
if notice was deficient, the Veteran, by way of his 
representative, demonstrated actual knowledge of what he must 
prove to be granted an increased evaluation for his 
disability.  Further, subsequent to the July 2007 remand, the 
RO sent the Veteran a new notice letter in October 2008.  By 
way of that letter, the Veteran was informed how disability 
evaluations are determined, and instructed that to be granted 
entitlement to an increased evaluation, he would have to show 
that his disability had increased in severity.  He was also 
informed of the types of evidence he would need to support 
his claim.  Thus, the RO provided the Veteran with fully 
adequate notice regarding his claim.  Subsequent to that 
notice, the Veteran's claim was readjudicated.  See Mayfield 
v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2008).

Concerning the Veteran's lumbosacral radiculopathy, the 
Veteran is challenging the initial evaluation assigned 
following the grant of service connection.  In Dingess, the 
Court of Appeals for Veterans Claims (Court) held that in 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Dingess, 19 Vet. App. at 490-91.  Thus, because the notice 
that was provided before service connection was granted was 
legally sufficient, VA's duty to notify with regard to this 
issue has been satisfied.

VA's duty to assist the Veteran in the development of the 
claim includes assisting the Veteran in the procurement of 
service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA has obtained the Veteran's service 
treatment records and his post-service private medical 
records.  VA provided the Veteran with examinations to 
determine the status of his disabilities in May 2003 and July 
2009.  The second examination was provided to comply with the 
July 2007 remand order of the Board.  The Veteran did not 
request a hearing before a member of the Board.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Increased Evaluations

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned 
for separate periods of time based on the facts found, 
however.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. 
§ 4.45.  

Importantly, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Competent medical evidence is 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as 
medical and scientific articles and research reports or 
analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence 
is any evidence not requiring that the proponent have 
specialize d education, training, or experience.  Lay 
evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that 
can be observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt 
regarding the degree of disability should be resolved in 
favor of the claimant.  38 C.F.R. § 4.3.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Herniated Nucleus Pulposus

A July 2002 X-ray of the Veteran's spine showed mild, multi-
level degenerative changes with small osteophyte formation.  
There was moderate disc space narrowing at the L5-S1 level, 
and moderate facet arthropathy at the L4-L5 and L5-S1 levels.  

A May 2003 MRI of the Veteran's lumbosacral spine showed mild 
curvature of the lumbar spine.  There was no 
spondylolisthesis.  There was mild spondylosis at L3-L4, L4-
L5, and L5-S1, with small vertebral endplate osteophytes.  
There Veteran had mild spinal stenosis at L3-L4 and L4-L5, 
and at L4-L5, there was a small paracentral disc protrusion 
that was indenting the thecal sac.  

The Veteran had a VA examination in May 2003.  The Veteran 
stated that he had continuous low back pain that did not 
radiate.  He was retired, and could complete the activities 
of daily living.  Physical examination showed the Veteran 
walked without a limp, with good tiptoes and heel walking.  
There was no spasm or tenderness of the lumbar spine.  The 
Veteran had forward flexion of the lumbar spine to 70 
degrees, with pain on straightening up.  He had extension to 
20 degrees and side bending to 20 degrees.  The examiner 
diagnosed the Veteran with a low back strain.  

The Veteran was again examined on July 9, 2009.  The Veteran 
informed the examiner that he had pain every day that came 
and went, but he did not have flare-ups.  He walked with a 
cane.  The Veteran said he was retired and currently not 
working, but that this was not secondary to his back 
condition.  On physical examination, there were no spasms or 
tenderness on palpitation.  Examination showed the Veteran 
had normal curvature of the spine and posture.  The Veteran 
had forward flexion of the thoracolumbar spine to 50 degrees 
with pain, extension to 10 degrees with pain, bilateral 
lateral flexion to 20 degrees without pain, and bilateral 
rotation to 20 degrees with pain.  The Veteran's range of 
motion was not additionally limited by pain, fatigue, 
weakness, or lack of endurance following repetitive use.  The 
examiner diagnosed the Veteran with multilevel degenerative 
disc disease and facet joint disease.

Applicable Regulations

The Veteran submitted his claim for service connection for an 
increased evaluation for his herniated nucleus pulposus in 
March 2003.  On September 26, 2003, the regulations governing 
spine disabilities changed.  This decision addresses the 
application of both sets of regulations, because he filed his 
claim during the time the older regulations were in place; 
the Veteran is entitled to the highest appropriate evaluation 
under either set of regulations.  

The Old Regulations

The older regulations addressing spinal disabilities, which 
were generally applicable prior to September 26, 2003, 
included Diagnostic Codes 5285 (residuals of fracture of 
vertebra), 5286 (complete bony fixation (ankylosis) of the 
spine), 5287 (ankylosis of the cervical spine), 5289 
(ankylosis of the lumbar spine), 5290 (limitation of motion 
of the cervical spine), 5291 (limitation of motion of the 
dorsal spine), 5292 (limitation of motion of the lumbar 
spine), 5293 (intervertebral disc syndrome, in effect from 
September 23, 2002 through September 25, 2003), 5294 (sacro-
iliac injury and weakness), and 5295 (lumbosacral strain).

Diagnostic Codes 5285, 5286, 5287, 5290, 5291, and 5294 are 
inapplicable to the Veteran's claim and are not addressed in 
this decision.

Diagnostic Code 5292 (in effect prior to September 26, 2003) 
provided ratings based on limitation of motion of the lumbar 
spine.  Slight limitation of motion of the lumbar spine was 
to be rated 10 percent disabling; moderate limitation of 
motion of the lumbar spine was to be rated 20 percent 
disabling; and severe limitation of motion of the lumbar 
spine was to be rated 40 percent disabling.  38 C.F.R. 
§ 4.71a (2003).

Diagnostic Code 5293 (in effect from September 23, 2002 
through September 25, 2003) provided that intervertebral disc 
syndrome (preoperatively or postoperatively) was to be rated 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under 38 C.F.R. § 4.25 
separate ratings of its chronic orthopedic and neurologic 
manifestations along with ratings for all other disabilities, 
whichever method results in the higher rating.  Diagnostic 
Code 5293 (in effect from September 23, 2002 through 
September 25, 2003) provided a 10 percent rating for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months; a 20 percent rating for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months; a 40 percent rating for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months; and a 60 percent rating 
for intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  38 C.F.R. § 4.71a (2003).

Notes following Diagnostic Code 5293 (in effect from 
September 23, 2002 through September 25, 2003) provided 
guidance in rating intervertebral disc syndrome.  Note (1) 
provided that, for purposes of ratings under Diagnostic Code 
5293, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note (2) provide that, 
when evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  Note (3) provide that, if intervertebral disc 
syndrome is present in more than one spinal segment, provided 
that the effects in each spinal segment are clearly distinct, 
rate each segment on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher rating for that segment.  
38 C.F.R. § 4.71a (2003).

Diagnostic Code 5295 (in effect prior to September 26, 2003) 
provided ratings for lumbosacral strain.  Lumbosacral strain 
with slight subjective symptoms only was rated noncompensably 
(0 percent) disabling.  Lumbosacral strain with 
characteristic pain on motion was rated as 10 percent 
disabling.  Lumbosacral strain with muscle spasm on extreme 
forward bending, unilateral loss of lateral spine motion in 
the standing position, was rated 20 percent disabling.  
Severe lumbosacral strain with listing of whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, was rated 40 percent 
disabling.  38 C.F.R. § 4.71a (2003).

The New Regulations

Under the current regulations, disabilities of the spine are 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine (for Diagnostic Codes 5235 to 5243, 
unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes).  Ratings under the General Rating Formula for 
Diseases and Injuries of the Spine are made with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  

Diagnostic Codes potentially applicable to the Veteran's 
claim include 5003 (degenerative arthritis), 5235 (vertebral 
fracture), 5237 (lumbosacral strain), 5239 
(spondylolisthesis), 5240 (ankylosing spondylitis), and 5242 
(degenerative arthritis of the spine).  At the outset, a 
rating under Diagnostic Code 5003 could not be higher than 20 
percent; the Veteran already has a rating of 20 percent, so 
consideration under 5003 is not to the Veteran's advantage.  
As the other codes fall under the General Rating Formula, 
only a single analysis is necessary.

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 10 percent disability rating for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  A 20 percent 
disability rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent disability 
rating is assigned for forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent disability rating 
is assigned for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent disability rating is 
assigned for unfavorable ankylosis of entire spine.  
38 C.F.R. § 4.71a (2008).

Note (2) provides that, for VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The normal combined 
range of motion of the thoracolumbar spine is 240 degrees.  
See also Plate V, 38 C.F.R. § 4.71a (2008).

For the Period Between March 25, 2003, and July 8, 2009

The Veteran is not entitled to an increased evaluation under 
the old regulations for his herniated nucleus pulposus.  

Under Diagnostic Code 5292, the Veteran would have to show 
moderate limitation of motion of the lumbar spine for an 
evaluation of 20 percent.  In May 2003, the Veteran had no 
spasm or tenderness of the lumbar spine.  He had forward 
flexion of 70 degrees, with pain on straightening up, 
extension to 20 degrees and bilateral side bending to 20 
degrees.  Although this loss of range of motion shows slight 
limitation of motion, he did not have "moderate" limitation 
of motion of the lumbar spine.  The Veteran is not entitled 
to a 20 percent evaluation under Diagnostic Code 5292.

The Veteran is not entitled to a 20 percent evaluation under 
Diagnostic Code 5293 for intervertebral disc syndrome.  For a 
20 percent evaluation, he would have to show intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during a 12-month period.  There is no evidence that at any 
point during the Veteran's claim that he had any 
incapacitating episodes.  

Lastly, for a 20 percent evaluation under Diagnostic Code 
5295, the Veteran would have to show muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in the standing position.  Although, according to the May 
2003 examination report, the Veteran had pain on returning to 
an upright position following forward flexion, there was no 
evidence that the Veteran had any muscle spasm or unilateral 
loss of spine motion in the standing position.  The Veteran 
did not meet the criteria for a 20 percent evaluation.

Based on these findings, the Veteran is not entitled to an 
evaluation in excess of 10 percent for his herniated nucleus 
pulposus.  

In order to be entitled to an evaluation in excess of 10 
percent for the period between March 25, 2003, and July 8, 
2009, under the current regulations, the Veteran would have 
to show forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees, or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour.

The May 2003 MRI showed that the Veteran had mild curvature 
of the lumbar spine; there is no evidence that the curvature 
was abnormal.  The May 2003 examination showed that the 
Veteran walked without a limp, with "good tiptoes and heel 
walking."  He did not have spasm or tenderness of the lumbar 
spine.  Therefore, the Veteran could not be entitled to an 
evaluation in excess of 10 percent based on muscle spasm or 
guarding.

As to the Veteran's range of motion, the examination showed 
that the Veteran had forward flexion of the lumbar spine to 
70 degrees, with pain on straightening up.  He had extension 
to 20 degrees and bilateral side bending to 20 degrees.  The 
Veteran's forward flexion was 70 degrees, even considering 
pain, which is greater than the 60 degree limit for a 20 
percent evaluation.  Also, although the May 2003 examiner did 
not address the Veteran's rotation, it is clear that the 
Veteran had a combined range of motion greater than 120 
degrees.  Adding his 70 degrees of flexion, 20 degrees of 
extension, and bilateral 20 degrees of lateral flexion 
provides for a combined range of motion of 130 degrees.  Even 
without consideration of rotation, the combined range of 
motion of 130 degrees is greater than the 120 degree limit 
for a 20 percent evaluation.  

Therefore, the Board finds that entitlement to an evaluation 
in excess of 10 percent for herniated nucleus pulposus for 
the period between March 25, 2003, and July 8, 2009, is not 
warranted.

For the Period Beginning July 9, 2009

The Board also finds that an evaluation in excess of 20 
percent for the Veteran's herniated nucleus pulposus 
disability for the period beginning July 9, 2009, is not 
warranted.  

In this decision, the Board only applies the new regulations 
to the evidence received beginning on July 9, 2009.  This 
evidence was received years after the new regulations went 
into effect.  Further, even were the Board to fully address 
the old regulations in consideration of the evaluation for 
the period beginning July 9, 2009, an evaluation in excess of 
20 percent would not be warranted.

Under the General Rating Formula, in order to be entitled to 
a 40 percent disability rating, the Veteran would have to 
show that he had forward flexion of the thoracolumbar spine 
limited to 30 degrees or less, or favorable ankylosis of the 
entire thoracolumbar spine.  

The Veteran has never been diagnosed with ankylosis of the 
spine.  

Likewise, the Veteran does not qualify for an increased 
evaluation based on limitation of flexion.  The July 2009 
examination showed that the Veteran still had forward flexion 
to 50 degrees, including consideration of pain on range of 
motion.  His range of motion was not additionally limited by 
pain, fatigue, weakness, or lack of endurance following 
repetitive use.

Without a showing that the Veteran has ankylosis of the spine 
or forward flexion limited to 30 degrees or less, an 
evaluation of 40 percent for the condition for the period 
beginning July 9, 2009, is not warranted.  

Lumbosacral Radiculopathy

The Veteran's May 2003 examination report noted that the 
Veteran had continuous low back pain with paresthesias in 
both thighs.  On physical examination, the Veteran was able 
to dress and undress without difficulty.  He walked without a 
limp, and had "good tiptoes and heel walking."  Left ankle 
jerk was absent.  The examiner diagnosed the Veteran with low 
back strain with radiculopathy.  

The Veteran was examined again for his radiculopathy in July 
2009.  At this examination, the Veteran informed the examiner 
that his back pain radiated to his left medial thigh and left 
buttocks.  He denied any paralysis, informing the examiner 
that he was totally paralyzed after his initial in-service 
injury, but that it resolved over time.  The Veteran had not 
had any physician-directed bed rest over the previous year.  
Physical examination showed that the Veteran walked with a 
normal gait, using a cane for assistance.  

Diagnostic Code 8520 provides ratings for paralysis of the 
sciatic nerve.  Under Diagnostic Code 8520, mild incomplete 
paralysis is rated 10 percent disabling; moderate incomplete 
paralysis is rated 20 percent disabling; moderately severe 
incomplete paralysis is rated 40 percent disabling; and 
severe incomplete paralysis, with marked muscular atrophy, is 
rated 60 percent disabling.  Complete paralysis of the 
sciatic nerve, in which the foot dangles and drops, there is 
no active movement possible of muscles below the knee, and 
flexion of knee weakened or (very rarely) lost, is rated 80 
percent disabling.

The Veteran would have to show moderate incomplete paralysis 
to be entitled to a 20 percent evaluation for his 
radiculopathy.  Although he had a negative left ankle jerk in 
May 2003, as of July 2009, the Veteran reported no paralysis 
whatsoever in his legs, only pain.  The Veteran walked with a 
normal gait, and there are no findings suggesting that the 
Veteran's radiculopathy continues to affect him.  

Therefore, the Veteran is not entitled to an evaluation in 
excess of 10 percent for his lumbosacral radiculopathy.

Extraschedular Consideration

The Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1) is warranted for the Veteran's disabilities.  
That provision provides that, in exceptional circumstances, 
where the schedular evaluations are found to be inadequate, 
the Veteran may be awarded a rating higher than that 
encompassed by the schedular criteria, as demonstrated by 
evidence showing that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  See 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  According to 
38 C.F.R. § 4.1, "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  Factors such as requiring periodic medical 
attention are clearly contemplated in the Schedule and 
provided for in the evaluations assigned therein.  What the 
Veteran has not shown in this case is that his service-
connected spine and neurological disorders have resulted in 
unusual disability or impairment that rendered the criteria 
and/or degrees of disability contemplated in the Schedule 
impractical or inadequate at any time during the current 
appeal.  The disabilities have not required frequent periods 
of hospitalization.  In fact, the Veteran has gone long 
periods without any medical treatment for his conditions.  
The Veteran is retired, and has been since prior to the 2003 
examination.  He did not give the May 2003 examiner a reason 
for his retirement, but he told the July 2009 examiner that 
his retirement was not due to his back condition.  Further, 
the Veteran acknowledged in May 2003 that he can complete all 
routine activities of daily living as required, and there was 
no evidence at the later examination to suggest that this was 
no longer the case.  Accordingly, the Board concludes that 
consideration of the provisions set forth at 38 C.F.R. 
§ 3.321(b)(1) is not warranted for the Veteran's service-
connected conditions on appeal.


ORDER

Entitlement to an evaluation in excess of 10 percent for a 
herniated nucleus pulposus, for the period from March 25, 
2003, to July 8, 2009, is denied.

Entitlement to an evaluation in excess of 20 percent for a 
herniated nucleus pulposus, for the period beginning July 9, 
2009, is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for lumbosacral radiculopathy, left lower extremity, is 
denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


